One Haugse received a personal injury by accident arising out of and in the course of his employment with Sommers Bros. Manufacturing Co. The injury consisted in the loss of an eye by enucleation, for which the Maryland Casualty Company, insurance carrier for the employer, entered into an agreement with Haugse to pay him $1,920, at the rate of $16 per week for 120 weeks, payable monthly. A memorandum of the agreement was approved by the Industrial Accident Board, and payments were made according thereto until Haugse died from a cause other than that for which he was being paid. On his death, the Casualty Company appeared before the board and asked that it be relieved from its agreement to further pay the compensation therein provided. Haugse's widow, his administratrix, thereupon applied to have the remaining payments made to her. The board held that it was without jurisdiction to entertain her application, but, treating the Casualty Company's application as one for the modification of an award (C. S., sec. 6269), ordered it to stop the payments. The matter was appealed to the district court, which, in effect, reversed the order of the board and directed that payments provided for in the agreement, not already made to Haugse, be made to his widow, the administratrix. From the judgment of the district court, the surety company has appealed.
It is first suggested that the district court erred in denying the motion to dismiss the appeal from the order of the board. There is no merit in this assignment. It was suggested in McNeil v. Panhandle Lumber Co., 34 Idaho 773, 203 P. 1068, and Taylor v. Blackwell Lumber Co., 37 Idaho 707, 213 P. 356, that on an appeal from the Industrial Accident Board the appellant should specify the errors alleged to have been committed by the board; and because of the nature of the last-mentioned case, it was suggested that the district court would not have erred had it "refused to consider the appeal." This court, however, has never held that the district court is required to dismiss an *Page 455 
appeal from the board for the failure to specify the alleged errors of the board.
The Casualty Company argues that it is the policy of the Workmen's Compensation Law that compensation be paid the workman only during the period of his incapacity for work, and that on a termination of incapacity compensation should cease. It is true that under C. S., sec. 6231, as amended, it is provided that where the injury causes total disability for work, "the employer during such disability . . . . shall pay the injured employee. . . ."; and that similar language is found relating to injuries causing partial disability (C. S., sec. 6233, as amended). There is also contained in each of such sections a proviso that "in no event shall the weekly payments continue after the disability ends." However, these sections do not cover the injury sustained by the workman in this case. On the contrary, C. S., sec. 6234, as amended, is applicable to this particular injury. That section provides: "In the case of the following injuries the compensation shall be fifty-five per centum of the average weekly wages, but not more than the weekly compensation provided in section 6231, in addition to all other compensation, for the periods stated against such injuries respectively, to wit: . . . . one eye by enucleation, 120 weeks. . . ." There is nothing in C. S., sec. 6234, or in the entire act, providing for a cessation of payments, for the loss of an eye by enucleation, on the death of the injured person. By its approval of the agreement, the board awarded the workman $1,920. The award was in accordance with the statute and was unconditional; it was not made to depend on a continuation of incapacity, or whether the workman lived throughout the life of the agreement; and the Casualty Company was not released from its obligation by the death of the injured workman.
It is also contended that the right to the payment provided in the agreement did not survive Haugse, in that the statute prohibits the assignment of claims for compensation. Ordinarily causes of action which are not assignable do not survive. (1 C. J. 175.) Claims for compensation *Page 456 
are based on the statute and are made nonassignable for the benefit of those entitled to compensation. But it does not follow from the fact that such claims may not be assigned that the rights we are here concerned with do not survive. Haugse's right to receive payment for his injury depended wholly on statute until the agreement was made and approved by the board. Thereafter, this right was recognized by the agreement and the formal order of the board. It was in the nature of a judgment for liquidated damages for the loss of the eye, and the right to enforce payment survived. (Kloepfer v. Forch, 32 Idaho 415,184 P. 477; 1 C. J. 169; Forkas v. International Silver Co.,100 Conn. 417, 123 A. 831; Monson v. Battelle, 102 Kan. 208,170 P. 801.)
It is contended also that the board did not have jurisdiction to hear and determine the application of the widow, and that the district court, therefore, did not acquire jurisdiction thereof by the appeal from the order of the board. The statute has withdrawn "all phases of the premises . . . . from private controversy . . . . and all jurisdiction of the courts of the state over such causes are hereby abolished, except as in this chapter provided." (C. S., sec. 6214.) The board may, on the application of any party, on the ground of a change in conditions, review any agreement or award, and on such review may make or refuse to make an award "ending, diminishing or increasing the compensation previously agreed upon or awarded." (C. S., sec. 6269.) And among its other powers, C. S., sec. 6273 authorizes the board to determine "all questions arising" under the Workmen's Compensation Law "if not settled by agreement of the parties interested therein . . . ."
It is not disputed that Haugse received an injury compensable under the Workmen's Compensation Law. The agreement to compensate him therefor was in accord with the statute and received the approval of the board; it had the effect of an award. Whether the obligation of the Casualty Company, under the agreement, or award, or statute, was terminated by Haugse's death depends for solution *Page 457 
on the Workmen's Compensation Law; it is a "question arising" under that law which the board is authorized to determine. It is our conclusion, therefore, that, on the appeal from the board, the district court had jurisdiction to make and enter the judgment. (Forkas v. International Silver Co.,100 Conn. 417, 123 A. 831; State ex rel. Munding v. Industrial Com.,92 Ohio, 434, Ann. Cas. 1917D, 1162, 111 N.E. 299, L.R.A. 1916D, 944.)
The authorities are not uniform on these questions, and there are decisions opposed to our views. However, none of them, in so far as we know, is based on a law similar to ours. For this reason it would serve no useful purpose to discuss the various decisions cited by the Casualty Company.
Judgment affirmed, costs to the respondent.
Budge and T. Bailey Lee, JJ., concur.